Per Curiam.  This motion to proceed in forma pauperis is accompanied by appellant’s affidavit pursuant to Rule 28 of the Rules of the Supreme Court and the Court of Appeals. The affidavit, dated March 2, 1987, reflects no assets or income. However, a partial record filed in connection with the appeal contains an order of the trial court dated March 5,1987 reciting that a hearing was held on February 27,1987 on appellant’s oral motion to proceed in forma pauperis and was denied upon a finding that the appellant is not indigent and has funds available to him. Appellant’s motion in this court makes no reference to the order of the trial court, nor presents any record or argument demonstrating where the trial court was wrong. Puckett v. Puckett, 289 Ark. 67, 709 S.W.2d 82 (1986). Accordingly, the motion is denied. Purtle, J., and Newbern, J., would grant.